Citation Nr: 9922943	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-06 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York

THE ISSUE

Whether the assignment of a 20 percent rating under 38 C.F.R. 
§ 4.73, Diagnostic Code 5312 (1969) by a July 1970 rating 
decision was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1967 to 
November 1969.

Following the veteran's separation from military service, the 
RO took action in December 1969 to grant a total rating for 
six months in accordance with 38 C.F.R. § 4.28 (1969).  
Thereafter, by a July 1970 rating decision, the RO assigned a 
20 percent rating under 38 C.F.R. § 4.73, Diagnostic Code 
5312 for what was then described as compound comminuted 
fractures of the right tibia and fibula as a residual of 
shell fragment wounds involving Muscle Group XII.  The 
veteran was also assigned a 60 percent rating for an above-
the-knee amputation of the left lower extremity; a 30 percent 
rating for abdominal scars and injury to Muscle Group XIX 
with rupture of the gastroepiploic artery and serosal tear of 
the posterior wall of the stomach; a 10 percent rating for 
injury to Muscle Group XIV; a 10 percent rating for multiple 
scars of the left upper extremity; and a 10 percent rating 
for traumatic arthritis of the right knee.  With 
consideration of the bilateral factor, the veteran was 
assigned a 90 percent combined rating.  Special monthly 
compensation was awarded based on the anatomical loss of one 
foot.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 rating action 
by which the RO found that there was no clear and 
unmistakable error (CUE) in the July 1970 rating action 
insofar as a 20 percent rating for injury to Muscle Group XII 
was assigned.  Service connection was denied by this same 
action for a post-traumatic stress disorder and depression.  
The veteran thereafter initiated an appeal as to all three 
issues, and a statement of the case as to these issues was 
sent to the veteran in February 1997.  However, by a June 
1998 rating action, the RO granted service connection for a 
post-traumatic stress disorder (PTSD) with major depression.  
Consequently, the only issue before the Board is the claim of 
CUE.

The veteran's representative has raised several claims of CUE 
that have not yet been developed for appellate review.  
Specifically, it has been maintained that the July 1970 
rating decision was erroneous because of the manner in which 
the total rating previously assigned under 38 C.F.R. § 4.28 
was reduced.  The representative has argued that 38 C.F.R. 
§ 4.28 required a 12-month assignment of a total rating 
following service, not 6 months.  Additionally, it is 
maintained that the provisions of 38 C.F.R. §§ 3.343, 3.344 
regarding the continuance and stabilization of ratings were 
not properly applied when the total rating was reduced to a 
combined 90 percent rating.  

The Board notes that, with respect to the claim of CUE 
presently before the Board, the veteran and his 
representative have limited their arguments to the propriety 
of the 20 percent rating under Diagnostic Code 5312.  The RO 
has developed the appeal accordingly, addressing this limited 
issue in the February 1997 statement of the case and 
September 1998 supplemental statement of the case.  
Consequently, the Board has construed the issue on appeal as 
limited to whether the assignment of a 20 percent rating 
under Diagnostic Code 5312 by the July 1970 rating decision 
was clearly and unmistakably erroneous.  As for whether there 
was CUE in the assignment of other ratings, or in the failure 
to award service connection and assign higher ratings, such 
questions are not before the Board.


FINDING OF FACT

There was a tenable basis in the record for the RO in July 
1970 to deny a rating in excess of 20 percent for injury to 
Muscle Group XII.  


CONCLUSION OF LAW

The award of a rating greater than 20 percent for injury to 
Muscle Group XII, based on CUE, is not warranted.  
38 U.S.C.A. §§ 5109A, 7105 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.105(a) (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there is a presumption of 
validity to otherwise final decisions.  See Martin v. Gray, 
142 U.S. 236 (1891); Sullivan v. Blackburn, 804 F.2d 885 (5th 
Cir. 1986).  CUE, as raised with respect to a prior RO 
decision, is a very specific and rare kind of error, of fact 
or law, that is undebatable, and when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40 (1993).  To find CUE, the correct facts, as 
they were known at the time, must not have been before the 
adjudicator (a simple disagreement as to how the facts were 
weighed or evaluated will not suffice), or the law in effect 
at that time must have been incorrectly applied. Damrel v. 
Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 
(1993); Russell v. Principi, 3 Vet. App. 310 (1992).  The 
determination must be based on the record that existed at the 
time of the prior decision.  Id.  

At the time of the July 1970 rating decision, the provisions 
of 38 C.F.R. § 4.73, Diagnostic Code 5312 allowed for a 20 
percent rating when muscle disability was considered 
"moderately severe."  Diagnostic Code 5312.  A 30 percent 
rating was assignable for "severe" muscle disability.  Id.  

"Moderately severe" disability was the type associated with 
through and through or deep penetrating wound by high 
velocity missile of small size or a large missile of low 
velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization.  
38 C.F.R. § 4.56 (1969).  Findings indicative of such 
debility include entrance and (if present) exit scars 
relatively large and so situated as to indicate track of the 
missile through important muscle groups; indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles; tests of strength and endurance of 
muscle groups involved resulting in positive evidence of 
marked or moderately severe loss.  Id.  "Severe" disability 
of the muscles was of the type as follows:  through and 
through or deep penetrating wound due to high velocity 
missile, or large or multiple low velocity missiles, or 
explosive effect of high velocity missile, or shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrization.  Id.  Findings typical of "severe" 
disability included extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in the track of the missile; x-rays possibly 
showing minute multiple scattered foreign bodies indicative 
of spread of intermuscular trauma and explosive effect of the 
missile; palpation showing moderate or extensive loss of deep 
fascia or of muscle substance; soft or flabby muscles in the 
wound area; muscle that does not swell and harden normally in 
contraction; tests of strength or endurance or of coordinated 
movements showing evidence of severe impairment of function; 
electrical tests showing diminished excitability; visible or 
measured atrophy possibly present; adaptive contraction of 
opposing group of muscles indicative of severity; adhesion of 
scar to one of the long bones with epithelial sealing over 
the bone without true skin covering in an area where bone is 
normally protected by muscle; atrophy of muscle groups not 
included in the track of the missile; induration and atrophy 
of an entire muscle following a simple piercing by a 
projectile, if there was sufficient evidence of severe 
disability.  Id.  

When rating disabilities from injuries of the musculoskeletal 
system, attention was to be given first to the deeper 
structures injured, bones, joint, and nerves.  38 C.F.R. 
§ 4.72 (1969).  A compound comminuted fracture, for example, 
with muscle damage from the missile, established severe 
muscle injury.  Id.  The provisions of 38 C.F.R. § 4.72 
specifically provided that "[t]his section is to be taken as 
establishing entitlement to rating of severe grade when there 
is history of compound comminuted fracture and definite 
muscle or tendon damage from the missile.  There are 
locations, as in the wrist or over the tibia, where muscle 
damage might be minimal or damage to tendons repaired by 
suture, and in such cases requirements for severe ratings are 
not necessarily met."  Id.  

Appellate review of the service medical records reveals that 
the veteran sustained multiple injuries in October 1968 when 
he stepped on a land mine in the Republic of Vietnam.  The 
veteran suffered a traumatic amputation of the left leg and 
sustained compound, comminuted fractures of the right tibia 
and fibula, as well as multiple shell fragment wounds of the 
abdomen and left arm.  He underwent an exploratory laparotomy 
and the left gastroepiploic artery was ligated.  On the same 
day, the left knee was completely disarticulated.  The 
veteran subsequently underwent delayed closure of the wounds 
of the right leg, arm and left knee stump.  The right leg was 
placed in a long leg cast.  Various record entries in service 
medical records refer to multiple fragment wounds about the 
right leg.  

Upon examination by VA in June 1970, it was noted that the 
right leg was covered with multiple scars.  They were 
described as numerous pitted scars.  There was normal motion 
in the right ankle and good lateral foot motion.  X-rays 
reportedly showed many multiple small metallic foreign bodies 
about the knee, both above and below.  The fibula seemed 
normal on x-ray with no deformity to suggest a fracture.  The 
medial tibial plateau showed some sclerosis and a few areas 
of radiolucency.  There was no depression of the plateau.  

Although the evidence described above indicates multiple 
fragment wounds affecting the right leg, some of which likely 
affected Muscle Group XII, it is not entirely clear that this 
muscle group was adversely affected in the manner required by 
38 C.F.R. § 4.72 for a rating of severe muscle disability due 
to a compound comminuted fracture and associated damage.  
Neither the service medical records, nor the post-service VA 
examination provided detailed descriptions of the muscles 
involved in the fragment injuries.  As noted above, in order 
for a "severe" rating to be assigned, the compound 
comminuted fracture must be accompanied by muscle damage from 
the missile.  38 C.F.R. § 4.72.  Moreover, the regulation 
specifically provided that there might be certain locations 
where a compound comminuted fracture and muscle damage might 
not warrant a "severe" disability rating, such as over the 
wrist or tibia, where muscle damage might only be 
"minimal."  Id.  

In the veteran's case, it appears that he clearly experienced 
muscle damage and compound comminuted fractures of the tibia 
and fibula.  Whether muscle damage to the anterior leg 
(Muscle Group XII) was more than "minimal," thereby 
warranting a "severe" rating in accordance with 38 C.F.R. 
§ 4.72 is debatable.  As noted above, the muscle injury of 
Muscle Group XII was not clearly delineated in the record, 
and when the veteran was seen by VA in June 1970, findings 
consistent with "severe" disability as defined by 38 C.F.R. 
§ 4.56 were not evident.  He did not have extensive ragged 
scarring, moderate or extensive loss of deep fascia or muscle 
substance.  Moreover, there was no definite indication that 
his strength or endurance or coordination was impaired to the 
degree contemplated by "severe" disability.  There was no 
suggestion of adhesion of a scar to the tibia, and there was 
no indication of muscle atrophy of any muscles in Muscle 
Group XII.  Consequently, the Board concludes that reviewers 
of this evidence are not compelled to conclude that 
undebatable error occurred, at least as to the rating of 
Muscle Group XII.  Whether there should have been other 
ratings assigned on account of damage beyond the anterior 
leg, or whether there should have been an application of 
38 C.F.R. § 4.55 (1969) on account of damage to multiple 
muscle groups in the same anatomical area are matters not 
before the Board.  Given the specific allegations regarding 
the rating for Muscle Group XII and the manner in which this 
case was developed for appellate review, the Board finds that 
CUE did not exist.  In short, the unclear nature of the 
available record regarding the extent of muscle damage to 
Muscle Group XII, namely whether there was more than minimal 
damage, leaves the question of whether error was committed a 
debatable one.  This does not amount to CUE.  Fugo, supra.  


ORDER

A rating greater than 20 percent for injury to Muscle Group 
XII, based on CUE, is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

